MEMORANDUM OPINION
{¶ 1} Defendant-appellant, Darneshia A. Fletcher, appeals the judgment of the Lake County Court of Common Pleas, sentencing her to seven months incarceration, following her plea of guilty on one count of Receiving Stolen Property, a felony of the fifth degree, in violation of R.C. 2913.51. For the reasons that follow, we dismiss Fletcher's appeal.
 {¶ 2} On September 15, 2004, the Lake County Grand Jury returned an indictment against Fletcher, charging her with one count of Receiving Stolen Property. The property which was the subject of the indictment against her consisted of $1,078.00 worth of miscellaneous clothing belonging to Dillard's department store located in Mentor, Ohio. At the time charges were brought against her, Fletcher was incarcerated. Fletcher waived her right to be present at her arraignment and initially entered a plea of not guilty.
 {¶ 3} On April 21, 2005, Fletcher voluntarily withdrew her earlier not guilty plea and changed her plea to guilty. The court deferred sentencing, pending a pre-sentence report.
 {¶ 4} On July 1, 2005, Fletcher was sentenced to seven months in prison, with credit for seven days time served.
 {¶ 5} Fletcher timely appealed, assigning the following as error:
 {¶ 6} "The trial court erred in sentencing Ms. Fletcher without making the mandatory findings required under Ohio Revised Code Sections 2929.12 and 2929.13(B) and Blakely."
 {¶ 7} In her sole assignment of error, Fletcher raises two issues for our review. First, she argues that her sentence was contrary to law, since the trial court failed to make the necessary findings required under R.C. 2929.12 and R.C.2929.13(B) in imposing a prison sentence for a fifth-degree felony. Fletcher additionally argues that her sentence of seven months, being a "greater than the minimum" sentence for a fifth-degree felony, was contrary to law, since it was based upon a finding that she had previously served a prison term and this fact was neither admitted by her or found by a jury.
 {¶ 8} A review of the record reveals that Fletcher was incarcerated on July 27, 2005. On August 8, 2005, the trial court denied Fletcher's motion to stay the execution of her sentence. While this appeal was pending, Fletcher completed her seven month sentence and was released from incarceration on January 21, 2006. Thus, the issues Fletcher raised upon appeal are moot, and her appeal is dismissed. State v. Lane-Rout, 11th Dist. No. 2003-A-0037, 2005-Ohio-702, at ¶¶ 8-9; State v. Hill, 11th Dist. No. 2005-A-0010, 2006-Ohio-1166, at ¶ 38; State v.Gabriel, 11th Dist. No. 2003-A-0126, 2005-Ohio-2263, at ¶ 34.
Ford, P.J., O'Neill, J., concur.